—Judgment, Supreme Court, New York County (Frederic Berman, J.), *89rendered October 15, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of accessorial liability (see, People v Bello, 92 NY2d 523). In inquiring of the undercover officer as to what he needed, telling him to wait near the building where the drugs were subsequently sold, leaving to bring the seller back to the officer, and remaining nearby during the sale, defendant was not merely acting as a source of general information where drugs could be purchased, but was clearly an intentional participant in the transaction.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Mazzarelli, Lerner and Andrias, JJ.